DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gomez (US4,974,426).
Regarding claim 1, Gomez teaches a cooler comprising a cooler body (Fig. 1 at 20); a cooler top (23) at least partially removable from the cooler body, the cooler top covering the cooler body to create a space therein; side walls (22) extending upward from an outer perimeter of the cooler top; and a game surface (96) formed on top of the cooler top, the game surface being recessed and surrounded by the side walls (column 1, lines 30-31).
Regarding claim 14, a removable lid disposable over ends of the side walls, forming a space above the game surface (where the lid is removed from the space).
Regarding claim 18, Gomez teaches a cooler comprising a cooler body; a cooler top at least partially removable from the cooler body, the cooler top covering the cooler body to create a space therein; side walls extending upward from an outer perimeter of the cooler top; and a game surface formed on top of the cooler top, the game surface being recessed and surrounded by the side walls, wherein the game surface is selected from a board game surface, a gambling game surface and a pool table surface (regarding claim 18, see claim 1 or the Gomez reference).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomez (US4,974,426), in view of Holt et al (Holt) (US2016/0210815).
Regarding claims 9, 10, 11 or 12 Gomez DIFFERS in that it does not disclose the game surface is a board game surface, the board game surface is selected from the group consisting of a chess game, a checkers game and a backgammon game, the game surface is a gambling game surface, the gambling game surface is selected from a craps table surface and a roulette table surface.  Attention, However is directed to Holt (paragraph 98), which discloses that a game surface can comprise of the above listed games.  Therefore, it would have been obvious, to one of ordinary skill within the art, at the time the invention was made, to modify, Gomez, in view of Holt by employing such games, in order to play different games for a different kind of entertainment.  
Regarding claim 19, Gomez DIFFERS in that it does not disclose the board game surface is selected from the group consisting of a chess game, a checkers game and a backgammon game and the gambling game surface is selected from a craps table surface and a roulette table.  Attention, However is directed to Holt (paragraph 98), which discloses that a game surface can comprise of the above listed games.  Therefore, it would have been obvious, to one of ordinary skill within the art, at the time the invention was made, to modify, Gomez, in view of Holt by employing such games, in order to play different games for a different kind of entertainment.  
Allowable Subject Matter
Claims 2-8, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 15-17 are allowable.  Regarding claim 15, lines 9-15 is not obvious, in light of the other limitations of claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/           Primary Examiner, Art Unit 3736